PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/290,492
Filing Date: 30 Apr 2021
Appellant(s): Tholence et al.



__________________
Wesley W. Whitmyer, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 3, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 3 and 16, due the use presence of “or” in the use of “and/or,” it is unclear how a light guide can be viewed as a “light emitting component” as a light guide merely transmits light, and must be in combination with a light-producing element in order be capable of performing the function of being “arranged to illuminate” as required by claim 1.  A light source, on the other hand, emits light as emitting requires the production of light.  Thus, for the purpose of examination, it is viewed that the claims optionally claim the light guide but require the internal light source.
In regard to claim 11, it is unclear what constitutes a “contaminant-activated” photocatalyst as photocatalysts are “activated” by light irradiation (i.e. the “photo” in “photocatalyst”) and not by the presence of contaminants.  It is further unclear if the limitation requires a polymer and glass material which is itself “photocatalytic” or if the claim merely requires a photocatalyst coating on an external surface of a polymer or glass surface to render the combination of the materials to be photocatalytic, as only photocatalyst-coated glasses and polymers are well-known in the art. For the purpose of examination, the limitations will be broadly interpreted as --wherein the exterior surface is at least partly covered by a photocatalytic coating on a glass or polymer substrate--.
s 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sirkett (SE 1651498; IDS 4/30/21) in view of Jones et al. (US 2019/0167825; hereinafter “Jones”).
In regard to claims 1-10, 13 and 16-19, Sirkett discloses a robot having an exterior surface (outer wall 24) that is self-disinfecting.  The exterior surface of the robot is provided with micro pores 16. Ozonated water is pumped to through the pores and allowed to drip and cover the exterior surface.  Sirkett teaches that the robot has joints 5 having joint seals 30 which are exposed to the ozonated water from the micro pores.  See page 3, line 33 through page 5, line 8 and Figures 1-2.
Sirkett is silent in regard to at least one light emitting component as claimed.
Jones discloses a device using a flexible light emitting layer for creating self-disinfecting surfaces.  The device includes a flexible light emitting layer 110 which emits light 112 from at least one light emitting component (light emitters 118).  The light emitting layer 110 is covered by a light guide or optical component (transparent layer 114) to guide the light to the surface and the device 100 can be capable of being formed into alternative shapes to fit on any surface regardless of surface shape thereof.  Jones teaches that the light exiting the external surface 120 of the transparent layer 114 has a wavelength in a range of 380 to 420 nanometers and can inactivate microorganisms, yeasts and/or fungi.  See [0047]-[0052], [0058], [0065] and Figures 1-2.
It would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light emitting self-disinfecting device of Jones for the self-sterilizing porous external surface of Sirkett for the purpose of enabling self-disinfection of the robot without requiring a consumable product such as ozonated water and without creating any new or unexpected results as the surfaces are functionally equivalent in their ability to self-sterilize.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Thus, the combined invention of Sirkett and Jones would include light sources 
In regard to claim 12, it is noted that the structure of a mobile platform has not been explicitly required by the claim as the claim is directed to the “self-sterilizing robot.”  It is viewed that the above combined robot would be capable of being mounted on a mobile platform and to have additionally incorporated the self-disinfecting surfaces with the mobile platform such that disinfecting light can be emitted on the surfaces of the mobile platform.  
In regard to claims 14-15, Jones teaches that a sensor 162 can be used to control the operational features of the device 100, such as duration of illumination (i.e. pulsed to triggered based on one or more criteria), exiting light color (i.e. wavelength), intensity and/or irradiance, based on sensed parameters.  The parameters include but aren’t limited to: motion of a user, motion of the structure to which the device is coupled, temperature light reception and/or presence of microorganisms on the exterior surface of the device.  See [0062].

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Sirkett in view of Jones and Arts-Hornix et al. (US 2014/0301897; hereinafter “Arts”).
In regard to claim 11, Jones teaches that the transparent layer 114 can be made from a clear plastic or flexible glass.  See [0058].
Jones is silent in regard to a photocatalytic coating.
Arts discloses a photocatalytic purification media for treatment of surfaces.  Arts teaches that a photoactive layer 120 is applied to a substrate material or waveguide 110 for transporting light such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the photocatalyst surface layer of Arts with the previous combined invention of Sirkett and Jones for the purpose of enabling light in the visible spectrum to decontaminant the surface.

(2) Response to Argument
While not provided by Appellant with the Appeal Brief, the cited Exhibits A and B so that agreement has been tentatively reached in order to overcome the rejections of claims 3 and 16 under 35 USC § 112(b).  The rejection of claim 3 overcome by the proposed amendment to claim 1, which altered the scope of the claim, instead of by directly amending claim 3.  Entry of the proposed amendments after final were thus viewed to not be a matter of right as the scope of claim 1 was altered and the amendments were not entered in order to maintain the scope of the rejected claims for appeal. 
Appellant argues that the term “contaminant-activated” is clear and the rejection under §112(b) should be reversed.  The Examiner respectfully disagrees.  It is noted that light is what activates a photocatalyst as necessitated by the definition of the word “photocatalyst”.  The presence of a contaminant does not, on its own, activate a photocatalyst.  Light is necessary for activation.  Thus, the modifying term of “contaminant-activated” when describing a material is unclear as photocatalysts activate (i.e. absorbs light to bring it to a higher energy level such that energy can be provided to a reaction) when irradiated by light.  Further, the cited Exhibits, which were not included in the filing of the Appeal Brief, do not show that a contaminant-activated photocatalytic polymer or contaminant-activated photocatalytic glass is known as TiO2 and other such metal oxides are neither a polymer nor a glass.
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.). Further, it would have at the very least been obvious to try substituting the device of Jones in the robot of Sirkett for one of ordinary skill in the art.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).  The Examiner holds that it would have been obvious to try modifying Sirkett with the teachings of Jones as Jones teaches that cleaning with disinfecting chemical cleaners only provide intermittent disinfection and allow for the buildup of harmful microorganisms between cleanings.  See [0042] of Jones.  The self-disinfecting surfaces of Jones utilize light which can be continually applied without using a consumable cleaning chemical or allowing for the buildup of microorganisms between cleanings.  Thus, the Graham factual inquiries have been resolved as it is recognized that chemical cleaners only provide intermittent disinfection, there is a finite number of ways in which a disinfection effect can be applied to a surface, one of ordinary skill in the art could have pursued the known potential solution of Jones with a reasonable expectation of success, and no additional findings are necessary in view of the facts of the case under consideration.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774                                                                                                                                                                                                        
Conferees:


/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.